'
                                                                                                                       ekaxu'<..m . .z%.
                                                                                                                                       v%>g
                                                                                                                                       ' f.
                                                                                                                                          ' .a
                                                                                                                                         .fj.j
                                                                                                                                             'û  w.'*<
                                                                                                                                              w.-7   4*j
                                                                                                                                              13 .w '
                                                                                                                                              t<..v..;
                                                                                                                                              .


                                                   z.                                                                                         -       t,
                                               .                    .   Aepvl--';l                       . w-.
                                                                                                             -ljy:;
                                                                                                                  y;:k *7'r*
l                             A.       ,.         m .                                                                                                m1
                                                                                                                                                     .
j&#
  .,
   ...Zx.. .
t. e@ . '.                                          @
                                                            a
                                                            x                                                                                         '
l                                                       @       .                                                                                    *
  . j f'.Le     '* % '.
                      .-. ..'
                      x
                   .u
                      . . '
..        ..o
     A x...
  %...      /.t.      w. m.
                          è f.
                          t  p
                             p                                                                                                                       ..
                                                                                                                                                      .
.ec MY.r - '
F                      * '-
                          o ?                                                                                                                        u'
. ,. :           ,.
    v. j62
        .& .z. .& .)...'
     ':. . -
    ..                  .. -.=. .x a.                                                                                                                 .
                                                                                                                                                      .
     .
    . .I '   '.
                       j
                       .
                        *@.. '2f z ..
                                                                                                                                                     z.
     .. .
      .
             K4
         2.IAj.'<'.                                      Lu ,e
             ya- ...,gn
            ke       '*$z.s ....                        @>r
            .A, 4.        ..                             j.u r
                   .                                .#) tz .                                                                                         .
           .    s .t          jjj
          #Jr-z.:
                l9 .-..'- -- ij 4 11 :1:
                                       1) .
              0x             .
                '
                .
                 -
                 .
                   .    vx.,W
                            '%    0. ''=' .                                                                                                           .
    'XJ'
    '' fF
        'k
         $)
          ,*, -
          0   v
              *
              l
              b.. @0                                            '
                                                                =
                                                                ,
                                                                '                                                                                     '
         ;P:
           +-.:-v..
         t6'
           t.
                  =n
                   '
                   n
                   ! w'
                      .=.'
                         e.
                          -.'
                            .
          '!
           h                  lr
                               ';
                                .x
                                 A          ik
                                             .'
                                        ' ..                                                                                                          '
                              . ..
               .   *k1.
                      $z'I..a.%f,*k'.'*4
                                      '''..t+p'
                                         .. A
          ..
           .
             '
             ,xq.. ,.1
             s.
           .-
            'tF, x (.?-
                      .
                      j
           ..;? :y,
           ).'l ,
              q.&
                pw.
           ' r.sy$,
                                          lqt
                                         .I
                                         j. j
                                            x
                                            ,
                                            .
                    jg
                   la;
                     1                      ,'
                                         s.,z
                   e-e                   *>w
                   4Qu
                     p                   M;
                                         1
                                         x>
                   i4.!                  z''*
                   ,
                   .
                   e
                   4
                   %., f
                       .
                       x,
                        r
                       .1
                        .                                                                        x
                   l><                    v
                                          .                                                                        N
               .
                   f-'
                     !
                     .
                     j +
                       .
                       :
                       tB,
                         w
                         .                                                                               .'
                                                                                                          1
                                                                                                          .
               'ejo
                  ;r                      -%
               '
               ''!
                 jà#
                   w.                     v.
                                           4.
                                          AN
                                          )
                                          y*A                                                                              .
                                           w.*                                               I

                                                                                     '   N
                                                                                                                           %
                                                                                         %
                                                                                     z       Q.                            '           (p
                                                                                                                                       e-l.
                                                                                                                                       *..
                                                                                                                                         1
                                                                                                           N                   .       :.-1,
                                                                                         . .              '                        .
                                                                                                                                       111
                                                                                                                                       1e.s4#
                                                                                                                   N                      1
                                                                                                                                       Iaà
                                                                                                                                         wz,l          1.
                                                                                                                                       +4              !
                                                                                                  N f                                  N
                                                                                                     '
                                                                                                                                       1**
                                                                                                                                         1.
                                                                                                                                       (
                                                                                                                                       '
                                                                                                                                       *Nj             I
                                                                                                                                                       I




                       -A




                            A
